


Exhibit 10.9
AMENDED AND RESTATED INDEMNITY AGREEMENT
THIS AGREEMENT is made as of [ ], 201 by and between FEI Company, an Oregon
corporation (Company), and [ ] (Indemnitee), a [director] [executive officer] of
the Company and amends and restates in its entirety the Indemnity Agreement
dated as of [ ] between the Company and Indemnitee (the “Prior Indemnity
Agreement”).
RECITALS
A.    It is essential to the Company to retain and attract as directors and
executive officers the most capable persons available.
B.    The increase in corporate litigation subjects directors and executive
officers to expensive litigation risks at the same time that the availability
and coverage of directors’ and officers’ liability insurance has been reduced.
C.    It is now and always has been the express policy of the Company to
indemnify its directors and executive officers to provide them with the maximum
possible protection permitted by law.
D.    The Articles of Incorporation of the Company require indemnification of
the directors and executive officers of the Company to the fullest extent
permitted by the Oregon Business Corporation Act (Act). The Act expressly
provides that the indemnification provisions set forth in the Act are not
exclusive and thereby contemplates that contracts may be entered into between
the Company and members of the board of directors with respect to
indemnification.
E.    The Company and Indemnitee have agreed to amend and restate the Prior
Indemnity Agreement as set forth in this Agreement to conform to recent changes
in relevant law, to clarify certain obligations of the Company and to provide
additional protections to Indemnitee.
NOW, THEREFORE, the Company and Indemnitee agree as follows:
1.Services to the Company. Indemnitee agrees to serve or continue to serve as a
director or executive officer of the Company.
2.Definitions. As used in this Agreement:
(a)The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or proceeding, whether brought in
the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including any appeal therefrom, by
reason of (or arising in part out of) any event or occurrence related to (i) the
fact that Indemnitee is or was a director or officer of the Company or any
subsidiary of the Company, (ii) any action taken by Indemnitee or any action or
inaction on Indemnitee’s part while acting as a director or officer of the
Company or any subsidiary of the Company, or (iii) the fact that Indemnitee is
or was serving at the request of the Company as a director, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise, whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.
(b)The term “Expenses” includes, without limitation, any and all expenses
(including attorneys’ fees, retainers, court costs, transcript costs, fees and
costs of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees,




--------------------------------------------------------------------------------




and all other costs, expenses and obligations) incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in a Proceeding;
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond or other appeal bond or their equivalent; any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement; and any expenses
of establishing a right to indemnification under Section 11 of this Agreement,
but shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.
(c)References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; reference to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner reasonably believed to be in the best interest of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
3.Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 3 if Indemnitee is a party to
or threatened to be made a party to any Proceeding (other than a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
the Proceeding or any claim, issue or matter therein, but only if Indemnitee
acted in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company and, in the case of a
criminal proceeding, in addition, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful.
4.Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee is a party to or threatened to be made a party to any Proceeding by
or in the right of Company to procure a judgment in its favor against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with the defense or settlement of the Proceeding or any
claim, issue or matter therein, but only if Indemnitee acted in good faith and
in a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. No indemnification for Expenses shall be made
under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Company, unless and only to the extent that any court in which the Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity.
5.Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that Indemnitee has been successful,
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of an action without
prejudice, the Company shall indemnify Indemnitee against all Expenses incurred
in connection therewith. To the extent permitted by applicable law, if
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, in defense of one or more but less than all claims, issues
or matters in such Proceeding, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with (a) each successfully resolved claim, issue or matter
and (b) any claim, issue or matter related to any such successfully resolved
claim, issue or matter.
6.Additional Indemnification.
(a)Notwithstanding any limitation in Sections 3, 4 or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or threatened to be made a




--------------------------------------------------------------------------------




party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with the Proceeding or any
claim, issue or matter therein.
(b)For purposes of Sections 6(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:
(i)to the fullest extent permitted by the provision of the Act that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the Act, and
(ii)to the fullest extent authorized or permitted by any amendments to or
replace-ments of the Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
7.Exclusions. Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any indemnity in connection with
any claim made against Indemnitee:
(a)for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy maintained by the Company or its Board of Directors, as
such, or other indemnity granted by the Company, except with respect to any
excess beyond the amount paid under any such insurance policy or indemnity;
(b)for any transaction from which Indemnitee shall have been finally adjudged by
a court to have derived an improper personal benefit;
(c)for an accounting or disgorgement of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law;
(d)for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements); or
(e)in connection with any Proceeding (or part of any Proceeding) initiated by
Indemnitee, or any Proceeding by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Company is
expressly required by law to make the indemnification, (ii) the Proceeding was
authorized by the Board of Directors of the Company, (iii) the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company under applicable law, or (iv) Indemnitee initiated the Proceeding
pursuant to Section 11 of this Agreement and Indemnitee is successful in whole
or in part in the Proceeding.
8.Advances of Expenses. The Company shall pay the expenses incurred by
Indemnitee in any Proceeding in advance at the written request of Indemnitee, if
Indemnitee:
(a)furnishes the Company a written affirmation of Indemnitee’s good faith belief
that Indemnitee is entitled to be indemnified by the Company under this
Agreement; and
(b)furnishes the Company a written undertaking to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.
9.Notice/Cooperation and Defense of Claim. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give the
Company notice in writing as soon as




--------------------------------------------------------------------------------




practicable of any claim made against Indemnitee for which indemnification will
or could be sought under this Agreement. Notice to the Company shall be directed
to the Chief Executive Officer of the Company at the address shown in Section 17
of this Agreement. In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power. The omission to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee otherwise than under
this Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights.
With respect to any Proceeding as to which Indemnitee notifies the Company of
the commencement:
(a)The Company will be entitled to participate in the Proceeding at its own
expense.
(b)Except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense of the Proceeding, with legal counsel
reasonably satisfactory to Indemnitee. Indemnitee shall have the right to use
separate legal counsel in the Proceeding, but the Company shall not be liable to
Indemnitee under this Agreement, including Section 8 above, for the fees and
expenses of separate legal counsel incurred after notice from the Company of its
assumption of the defense, unless (i) Indemnitee reasonably concludes that there
may be a conflict of interest between the Company and Indemnitee in the conduct
of the defense of the Proceeding or (ii) the Company does not use legal counsel
to assume the defense of such Proceeding. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the conclusion provided for in (i) above.
(c)If two or more persons who may be entitled to indemnification from the
Company, including Indemnitee, are parties to any Proceeding, the Company may
require Indemnitee to use the same legal counsel as the other parties.
Indemnitee shall have the right to use separate legal counsel in the Proceeding,
but the Company shall not be liable to Indemnitee under this Agreement,
including Section 8 above, for the fees and expenses of separate legal counsel
incurred after notice from the Company of the requirement to use the same legal
counsel as the other parties, unless Indemnitee reasonably concludes that there
may be a conflict of interest between Indemnitee and any of the other parties
required by the Company to be represented by the same legal counsel.
(d)The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without its
written consent, which shall not be unreasonably withheld. Indemnitee shall
permit the Company to settle any Proceeding the defense of which it assumes,
except that the Company shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent, which may be given or withheld in Indemnitee’s sole discretion.
10.Procedure Upon Application for Indemnification.
(a)To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the Proceeding. The Company shall, as soon as
reasonably practicable after receipt of such a request for indemnification,
advise the board of directors that Indemnitee has requested indemnification. Any
delay in providing the request will not relieve the Company from its obligations
under this Agreement, except to the extent such failure is prejudicial.
(b)Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination with respect to Indemnitee’s entitlement thereto shall be
made in the specific case, if required by applicable law, (A) by a majority vote
of a quorum of the members of the Company’s Board of Directors not at the time
party to the Proceeding, (B) if a quorum pursuant to clause (A) of this




--------------------------------------------------------------------------------




subsection cannot be obtained, by a majority vote of a committee duly designated
by the Company’s Board of Directors consisting solely of two or more directors
not at the time parties to the Proceeding; provided, however, that directors who
are not parties to the Proceeding may participate in the designation of the
committee, (C) by special legal counsel (selected by the Company’s Board of
Directors or its committee in the manner described in clauses (A) or (B) of this
subsection or, if a quorum of the Company’s Board of Directors cannot be
obtained under clause (A) of this subsection and a committee cannot be
designated under clause (B) of this subsection, the special legal counsel shall
be selected by majority vote of the full Board of Directors) in a written
opinion to the Company’s Board of Directors, a copy of which shall be delivered
to Indemnitee or (D) if so directed by the Company’s Board of Directors, by the
stockholders of the Company. Indemnitee shall cooperate with the person, persons
or entity making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the extent permitted
by applicable law.
11.Enforcement. Indemnitee may enforce any right to indemnification or advances
granted by this Agreement to Indemnitee in any court of competent jurisdiction
if (a) the Company denies the claim for indemnification or advances, in whole or
in part, or (b) the Company does not dispose of the claim within 60 days of a
written request for indemnification or advances. Indemnitee, in the enforcement
action, if successful in whole or in part, shall be entitled to be paid also the
expense of prosecuting the claim. It shall be a defense to any such enforcement
action (other than an action brought to enforce a claim for advancement of
expenses pursuant to Section 8 above, if Indemnitee has tendered to the Company
the required affirmation and undertaking) that Indemnitee is not entitled to
indemnification under this Agreement, but the burden of proving this defense
shall be on the Company. Neither a failure of the Company (including its Board
of Directors or its shareholders) to make a determination prior to the
commencement of the enforcement action that indemnification of Indemnitee is
proper in the circumstances, nor an actual determination by the Company
(including its Board of Directors or its shareholders) that indemnification is
improper shall be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.
The termination of any Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere, or its equiv-alent, shall not, of
itself, create a presumption that Indemnitee is not entitled to indemnification
under this Agreement or otherwise.
12.Partial Indemnification; No Duplication of Payments. If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or part of the Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in the investigation,
defense, appeal or settlement of any Proceeding, but not, however, for the total
amount, the Company shall indemnify Indemnitee for the portion of the Expenses,
judgments, fines and amounts paid in settlement to which Indemnitee is entitled.
The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, Articles of
Incorporation, Bylaw or otherwise) of the amounts otherwise indemnifiable
hereunder.
13.Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and




--------------------------------------------------------------------------------




(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.
14.Nonexclusivity and Continuity of Rights. The indemnification provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under the Articles of Incorporation, the Bylaws, any other
agreement, any vote of shareholders or directors, the Act, or otherwise, both as
to action in Indemnitee’s official capacity and as to action in any other
capacity while holding office. To the extent that a change in Oregon law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
articles of incorporation and bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change, subject to the restrictions expressly set
forth herein or therein. The indemnification under this Agreement shall continue
as to Indemnitee even though Indemnitee ceases to be a director or executive
officer of the Company or any subsidiary of the Company, or ceases to serve at
the request of the Company as a director, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust or other enterprise.
15.Severability. If this Agreement or any portion of it is invalidated on any
ground by any court of competent jurisdiction, the Company shall indemnify
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that is not invalidated or by any other applicable law.
16.Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, trustees, general
partners, managing members, officers, employees, agents or fiduciaries of the
Company or any other Enterprise, Indemnitee shall be covered by such policy or
policies. The Company will not procure coverage for any person that
contractually provides more favorable coverage terms than those extended to
Indemnitee under such policy or policies.
17.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee with respect to insurance policies maintained by the Company or its
Board of Directors, as such. Indemnitee shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.
18.Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties. No waiver
of any of the provisions of this Agreement shall constitute a waiver of any
other provisions of this Agreement (whether or not similar) nor shall any waiver
constitute a continuing waiver, unless expressly stated in any waiver.
19.Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
upon delivery if delivered by hand to the party to whom the notice or other
communication shall have been directed or (b) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
(i)If to Indemnitee, at the address indicated on the signature page of this
Agreement.
(ii)If to the Company, to:
FEI Company
5350 NE Dawson Creek Drive
Hillsboro, Oregon 97124
Attn: Chief Executive Officer
or to any other address as may have been furnished to Indemnitee by the Company.
20.Counterparts. The parties may execute this Agreement in two counterparts,
each of which shall constitute the original.




--------------------------------------------------------------------------------




21.Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the state of Oregon, exclusive of choice of law
provisions.
22.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives (each of the foregoing, a Successor). The Company shall require
and cause any Successor to the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
FEI Company        INDEMNITEE
By: ________________________________        _________________________________
(Signature)
Title: _____________________________
_____________________________________
(Print name)
_____________________________________
_____________________________________
(Address)




